GILLIAM, District Judge.
This action, tried without a jury, is based on plaintiff’s claim that its steel trailer was damaged in a collision with defendant’s automobile and that such collision was due to defendant’s negligence. The evidence shows and I find that the defendant was guilty of negligence, and plaintiff’s servant was without fault.
The only real question in the case relates to the amount of damages. The plaintiff, at the outset, set its damages at $3,300, but at the hearing reduced its claim to $2,460.25; while the defendant insists the amount of the damages is not more than $850.
In North Carolina the measure of damages in a case where personal property is not totally destroyed, as is true here, is the amount by which the market value is reduced by the negligent act. West Construction Co. v. Atlantic Coast Line R. Co., 185 N.C. 43, 45, 116 S.E. 3. In determining this amount it is proper to consider the cost of repairs, but ultimately the question is: by how much was the value depreciated. This trailer was not repaired, but the plaintiff concedes that it had a value, ranging, perhaps, as high as $375. Plaintiff asserts that the trailer had a value of $2,700 at the time and, therefore, the damage was $2,325. Besides this, the plaintiff asks recovery of $91.25 for wrecker service, making a total claim of $2,416.25. On the other hand, defendant asserts that restora*152tion could have been accomplished for $687.80 and that this figure limits the amount of recovery. The defendant also asserts that the difference in value before and after was only $600 to $850.
Each one of the witnesses, those for the plaintiff and those for the defendant, seems to be honest and candid, but the plaintiff’s witnesses, in my opinion, were better qualified to speak with regard to value before and after. However, I am of the opinion that their figures are too high. The damages are fixed at $1,750. The claim for wrecker service is not allowed.
It is accordingly adjudged that plaintiff recover of defendant the sum of $1,750 and its costs.